79 F.3d 169
316 U.S.App.D.C. 367
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Chau VAN NGYUEN, Appellant.
No. 95-3042.
United States Court of Appeals, District of Columbia Circuit.
Feb. 9, 1996.

Before:  HENDERSON, RANDOLPH and TATEL, Circuit Judges.

JUDGMENT

1
This case was heard on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.   The court has accorded the arguments full consideration and has determined the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   It is therefore


2
ORDERED that the judgment of conviction be affirmed.   The admission in evidence of the credit card application introduced by the government was harmless error if error at all.   The evidence, even apart from the credit card application, supported the jury's finding that the defendant at least aided and abetted the operation of a bawdy house in violation of D.C.Code § 22-2722.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(1).